1
2
                                           JS−6
3
4
5
6
7
8
9                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
10
11 JOSEPHINE PROVENCIO                          CASE NO:
                                                2:18−cv−04439−FMO−AFM
12                   Plaintiff(s),
           v.                                   ORDER DISMISSING ACTION
13
     EL TACO RICO, INC. , et al.                WITHOUT PREJUDICE
14
15
16                 Defendant(s).

17
18
19         Having been advised by counsel that the above−entitled action has been settled,
20    IT IS ORDERED that the above−captioned action is hereby dismissed without costs
21    and without prejudice to the right, upon good cause shown within 30 days from the
22    filing date of this Order, to re−open the action if settlement is not consummated.
23    The court retains full jurisdiction over this action and this Order shall not prejudice
24    any party to this action.

25        IT IS SO ORDERED.
26
     DATED: February 20, 2019                      /s/ Fernando M. Olguin
27                                                Fernando M. Olguin
                                                  United States District Judge
28
